Name: Commission Regulation (EC) No 500/96 of 22 March 1996 amending Regulation (EC) No 1203/95 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to 30 June 1996
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  foodstuff;  consumption
 Date Published: nan

 23 . 3 . 96 EN Official Journal of the European Communities No L 75/13 COMMISSION REGULATION (EC) No 500/96 of 22 March 1996 amending Regulation (EC) No 1203/95 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to 30 June 1996 2. In Article 2: (a) at point (b) the figure of '5 000' is replaced by the figure of '6 000'. (b) at point (e) the figure of ' 10 000' is replaced by the figure of ' 10 200'. (c) after point (e), the following point (f) is added: '(f) 150 tonnes product weight of meat, falling within CN codes 0201 20 90, 0201 30 00, 0202 20 90, 0202 30, 0206 10 95 and 0206 29 91 and meeting the following definition : "Selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth in wear, the carcases of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye of meat of light and uniform colour and adequate but not excessive fat cover. All cuts will be vacuum packaged and referred to as 'high-quality beef'.'" 3 . Article 8 ( 1 ) is replaced by the following: ' 1 . Imports of the quantities set out in the second indent of Article 1 ( 1 ) and in Article 2(a), (b), (c), (d) and (f) shall be subject to presentation, on release for free circulation, of import licences issued in accor ­ dance with Article 4 (c) and (d) of paragraph 2 of this Article .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3379/94 of 22 December 1994 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer ('), as amended by Regulation (EC) No 2857/95 (2), and in particular Article 5 ( 1 ) thereof, Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GATT Article XXIV:6 consequent upon the acces ­ sion of Austria, Finland and Sweden to the European Union (3), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 1203/95 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat for the period 1 July 1995 to June 1996 (4) lays down the detailed rules for preferential imports of high quality beef in the 1995/96 quota year, whereas Annex III of Regulation (EC) No 3093/95 provides for supplementary import quantities of high quality beef from Australia and New Zealand; Whereas Council Regulation (EC) No 2857/95 provided for an autonomous import quota of 200 tonnes of high quality beef for the period from 1 July to 31 December 1995; whereas due to the late adoption and publication of that Regulation detailed rules for application could not be laid down in time before the end of the year; whereas, under those circumstances, the quantity concerned should be admitted for import in the first six months of 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 4. The following indent is added at the end of Annex II : NEW ZEALAND MEAT PRODUCERS BOARD for meat originating in New Zealand, meeting the definition in Article 2(f).' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1203/95 is amended as follows: 1 . In Article 1 ( 1 ) the figure of '54 300' is replaced by '55 650 '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. (') OJ No L 366, 31 . 12. 1994, p. 3. (2) OJ No L 300 , 13 . 12. 1995, p. 1 . (3) OJ No L 334, 30. 12. 1995, p. 1 . &lt; OJ No L 119, 30 . 5. 1995, p. 13 . No L 75/ 14 EN Official Journal of the European Communities 23 . 3 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 March 1996. For the Commission Franz FISCHLER Member of the Commission